Case 1:20-cv-04678-FB-RLM Document 19-4 Filed 01/04/21 Page 1 of 1 PageID #: 145




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2021, a true and correct copy of the foregoing First

 Amended Complaint and Exhibits A-C were electronically filed with the Court and served on all

 counsel of record via CM/ECF.




                                              /s/ Brett Evan Lewis________
                                              Brett Evan Lewis, Esq.

                                              Lewis & Lin LLC
                                              81 Prospect Street, Suite 8001
                                              Brooklyn, NY 11201
                                              Tel: (718) 243-9323
                                              Fax: (718) 243-9326
                                              Email: brett@iLawco.com
